          Case 2:21-cv-00007-TOR   ECF No. 10    filed 03/26/21   PageID.71 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    JACQUELINE RODUNER,
                                                    NO: 2:21-CV-0007-TOR
 8                              Plaintiff,
                                                    ORDER OF VOLUNTARY
 9            v.                                    DISMISSAL WITH PREJUDICE

10    DOES 1 - 10,

11                              Defendants.

12

13           BEFORE THE COURT is Plaintiff’s Notice of Dismissal With Prejudice as

14   to Defendants Does 1 – 10. ECF No. 9. Because Defendants have neither filed an

15   answer nor moved for summary judgment, Plaintiff has an absolute right to

16   voluntarily dismiss this case. Fed. R. Civ. P. 41(a)(1)(A)(i).

17   ACCORDINGLY, IT IS HEREBY ORDERED:

18           All claims and causes of action in this matter are DISMISSED with

19   prejudice and without costs or fees to any party.

20   //



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
       Case 2:21-cv-00007-TOR    ECF No. 10    filed 03/26/21   PageID.72 Page 2 of 2




 1         The District Court Executive is directed to enter this Order and Judgment of

 2   Dismissal, furnish copies to counsel, and CLOSE the file.

 3         DATED March 26, 2021.

 4

 5                                 THOMAS O. RICE
                                United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
